Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-9 are objected to because of the following informalities:  
Claims 8 and 9 depend from canceled claim 7 but should now depend from claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek (U.S. 2014/0311528A1), in view of Simpson (U.S. 6745839B1), Hettes (U.S.7712520B1), Tverlid (U.S. 2012/0029702A1), and Costa De Oliveira et al. (U.S. 2018/0306005A1).

a drive arrangement (26, refer to para 0063) for moving the platform in one or more directions along an interior wall (3, fig. 8) of a casing string (2) in a wellbore (see fig. 8 and refer to para 0054); 
a scraping arrangement (23, 30, see fig. 8) for removing debris (5) from the interior wall of the casing string (see figs. 1, 8, and refer to para 0054); wherein the scraping arrangement (23, 30) comprises one or more brushes (23) for brushing debris from the wall of the casing string (see fig. 8 and refer to para 0056). 
However, Hallunbaek fail to teach a debris catching arrangement downhole of the scraping arrangement for collecting some or all of the debris removed.  
Simpson discloses a tool (1, fig. 1) for cleaning an inner wall (3, fig. 1) of a casing (2) within a borehole (refer to col. 2 lines 35-37). The tool comprises cleaning units (8) for removing debris/deposits along the inner wall of the casing, and a debris catcher tube (14) is provided downhole of the cleaning unit (8) for collecting heavy debris not circulated out of the tubular for later recovery at surface. In this way the apparatus provides an effective brushing and recovery system for the cleaning and removal of scale from the casing (refer to col. 3 lines 20-48). 

However, the combination of Hallunbaek and Simpson fail to teach where bristles of the one or more brushes include at least one of steel bristles and polymer bristles. 
Hettes teaches brush (10) for cleaning the inside of a wellbore casing (refer to col. 1 lines 55-56), wherein the brush includes bristles (16) formed from steel for strength and corrosion resistance (refer to col. 3 lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallunbaek and Simpson to have the bristles of the one or more brushes include steel bristles, as taught by Hettes, to improve the strength and corrosion resistance of the bristles. 
However, the combination of Hallunbaek, Simpson, and Hettes fail to teach where the debris catching arrangement comprises an electromagnetic device for catching some or all of the debris removed, where the electromagnetic device comprises at least one of a mesh and a sieve for catching some or all of the debris removed, and where energizing the electromagnetic device causes some or all of the debris removed to adhere to the at least one of the mesh and the sieve.
Tverlid teaches a debris catching arrangement (47, fig. 1) comprises an magnetic device (49, para 0028) for catching debris (refer to para 0049), where the debris 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallunbaek, Simpson, and Hettes to have the debris catching arrangement comprises a device for catching some or all of the debris removed, where the device comprises a sieve for catching some or all of the debris removed, and some or all of the debris removed adhere to the sieve, as taught by Tverlid, for better collecting debris as the fall into the debris catching arrangement.  
However, the combination of combination of Hallunbaek, Simpson, Hettes, and Tverlid is silent to electromagnetic device, wherein energizing the electromagnetic device.
Costa De Oliveira et al. teach a debris catching arrangement (206, see fig. 2C and refer to para 0043) comprising an electromagnetic device (212), wherein energizing the electromagnetic device cause debris to adhere to the device and retained as the tool is pulled to the surface of the wellbore (refer to para 0043 and 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallunbaek, Simpson, Hettes, and Tverlid to use an electromagnetic device, wherein energizing the electromagnetic device, as taught by Costa De Oliveira et al., for retaining all the debris collected as the catching arrangement is raised to surface. 

However, the combination of the combination of combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. fail to teach the coating arrangement downhole of the debris catching arrangement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hallunbaek, Simpson, Hettes, and Tverlid before him or her, to have the coating arrangement downhole of the debris catching arrangement, so that large debris a collected prior to coating the inner wall of the casing. Also, it has been held that rearranging parts of an invention involv'es only routine skill in the art. In re Japikse, 86 US3PQ 70.
Regarding claim 5, the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. teach all the features of this claim as applied to claim 1 above; Hallunbaek further discloses where the drive arrangement comprises one or more wheels (fig. 6: four wheels shown extending from driving unit 26. Also refer to para 0076). 
Regarding claim 8, the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. teach all the features of this claim as applied to claim 1 above; Hallunbaek further discloses where the one or more brushes are stationary relative to 
Regarding claim 15, the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. teach all the features of this claim as applied to claim 1 above; Hallunbaek further discloses a power source (para 0063: wireline 27) in electrical communication with the platform to provide electrical power to one or more components of the platform (wireline 27 provides electric power to driving units 26; refer to para 0063).  
Regarding claim 16, the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. teach all the features of this claim as applied to claim 1 above; Hallunbaek further discloses a control unit (18, fig. 3) in data communication with the platform to control one or more components of the platform (para 0060: control unit 18 is in data communication with nozzle head and controls rotation of the nozzle head by controlling which nozzles are ejecting fluid to ensure that nozzles not facing the object to be cleaned are not ejecting fluid and all the pressure in the fluid is used for ejecting fluid through the nozzles facing the object to be cleaned).  
Claims 3 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek (U.S. 2014/0311528A1), in view of Simpson (U.S. 6745839B1), Hettes (U.S.7712520B1), Tverlid (U.S. 2012/0029702A1), and Costa De Oliveira et al. (U.S. 2018/0306005A1), as applied to claim 2 above, and further in view of Fouchard et al. (U.S. 2018/0340115A1). 
Regarding claim 3, the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. teach all the features of this claim as applied to claim 2 above; 
However, the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. fail to teach a valve to regulate flow of the one or more liquid substances out of the reservoir.  
Fouchard et al. disclose a system, method, and apparatus for injecting a chemical for inhibiting, decreasing or preventing deposition of foulants and/or contaminants in oilfield tubulars (refer to abstract). The system comprises a chemical tank (100, fig. 1) containing a chemical (104), an outlet (106), and a valve (110), wherein the chemical is passed through valve (110) in a manner so as to control the amount of chemical flowing to the oil field stream production line (114; refer to para 0058). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. to include a valve to regulate flow of the one or more liquid substances out of the reservoir, as taught by Fouchard et al. so as to control the amount of coating contacting the inner surface of the casing string. 
Regarding claim 22, the combination of Hallunbaek, Simpson, Hettes, Tverlid, Costa De Oliveira et al., and Fouchard et al. teach all the features of this claim as applied to claim 3 above; Hallunbaek further discloses wherein the coating arrangement (28) comprises one or more nozzles (openings on 28, see fig. 7, also see nozzles 13 in figure 4) fluidly connected to the reservoir (inner bore of 28 holding the coating fluid) via tubing (passage through brush arm, refer to para 0064 or tubing passage 15 in fig. 4) to 
Regarding claim 23, the combination of Hallunbaek, Simpson, Hettes, Tverlid, Costa De Oliveira et al., and Fouchard et al. teach all the features of this claim as applied to claim 3 above; Hallunbaek further discloses the one or more nozzles (13) includes a mixing arrangement (11) to mix two or more liquids (refer to para 0061).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek (U.S. 2014/0311528A1), in view of Simpson (U.S. 6745839B1), Hettes (U.S.7712520B1), Tverlid (U.S. 2012/0029702A1), and Costa De Oliveira et al. (U.S. 2018/0306005A1), and Fouchard et al. (U.S. 2018/0340115A1), as applied to claim 3 above, and further in view of Moore (U.S. 4427061).
Regarding claim 4, the combination of Hallunbaek, Simpson, Hettes, Tverlid, Costa De Oliveira et al., and Fouchard et al. teach all the features of this claim as applied to claim 3 above; however, combination of Hallunbaek, Simpson, Hettes, Tverlid, Costa De Oliveira et al., and Fouchard et al. fail to teach where the liquid substance comprises epoxy resin.  
	Moore disclose that oilfield pipes are often internally coated with an epoxy resin to improve the life of the pipes and increase the volume of fluid flow there through (refer to col. 1 lines 34-37). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallunbaek, Simpson, Hettes, Tverlid, Costa De Oliveira et al., and Fouchard et al. to have the liquid . 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek (U.S. 2014/0311528A1), in view of Simpson (U.S. 6745839B1), Hettes (U.S.7712520B1), Tverlid (U.S. 2012/0029702A1), and Costa De Oliveira et al. (U.S. 2018/0306005A1) as applied to claim 1 above, and further in view of Lynde et al. (U.S. 2010/0263856A1). 
Regarding claim 6, the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. teach all the features of this claim as applied to claim 1 above; however, combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. fail to teach the drive arrangement comprises one or more continuous track and wheel arrangements, each said continuous track and wheel arrangement being in a caterpillar arrangement.  
Lynde et al. disclose a bottom hole assembly (600, figs. 13 and 14) run into a wellbore (refer to abstract) comprising a continuous track (612) and wheel arrangements (614, 616, 618, 620) for moving the tool along the inner bore (644) of the wellbore (refer to para 0045), wherein continuous track and wheel arrangement being in a caterpillar arrangement (see figs. 13 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. to have the drive arrangement comprises one or more continuous track and wheel arrangements, each said continuous track and wheel arrangement being in a caterpillar arrangement, as taught 
Regarding claim 13, the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. teach all the features of this claim as applied to claim 1 above; however, combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. fail to teach a plug positioned/deployed downhole of the platform for sealing an interior lumen of the casing.  
Lynde et al. disclose a debris collection tool (40, fig. 2) for removing debris from a downhole well (see fig. 2). Below the debris collection tool (40) is a plug (18) on which the debris collect and prevents the debris from falling at the bottom of the well (refer to paragraphs 0002, 0030, and 0031). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. to include a plug positioned downhole of the platform for sealing an interior lumen of the casing, as taught by Lynde et al. for collecting and preventing the debris from falling at the bottom of the well. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek (U.S. 2014/0311528A1), in view of Simpson (U.S. 6745839B1), Hettes (U.S.7712520B1), Tverlid (U.S. 2012/0029702A1), and Costa De Oliveira et al. (U.S. 2018/0306005A1) as applied to claim 1 above, and further in view of Simpson (2002/0108751A1). 
Regarding claim 9, the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. teach all the features of this claim as applied to claim 1 above; 
However, combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. fail to teach where the one or more brushes are rotated via a mechanism connecting the one or more brushes to the one or more wheels of the drive arrangement.
Simpson 751’ teach one or more brushes (57, 58, fig. 4b) are rotated via a mechanism (131) connecting the one or more brushes (57, 58) to drive arrangement (see fig. 4 and refer to para 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hallunbaek, Simpson, Hettes, Tverlid, Costa De Oliveira et al., and Simpson 751’ before him or her, to have the one or more brushes rotated via a mechanism connecting the one or more brushes to the one or more wheels of the drive arrangement, for the predictable result of rotating the brushes to remove debris from the interior of the casing. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek (U.S. 2014/0311528A1), in view of Simpson (U.S. 6745839B1), Hettes (U.S.7712520B1), Tverlid (U.S. 2012/0029702A1), and Costa De Oliveira et al. (U.S. 2018/0306005A1) as applied to claim 1 above, and further in view of Bishop et al. (U.S. 4648447). 

However, combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. fail to teach the scraping arrangement comprises one or more blades for scraping debris from the wall of the casing string, wherein the one or more blades are connected to a set of movable bars, which may be extended to substantially contact the interior wall of the casing string.
Bishop et al. teach a scraping arrangement (see figs. 1-2) comprises one or more blades (60) for scraping debris from the wall of the casing string (refer to col. 1 lines 5-9), wherein the one or more blades (60) are connected to a set of movable bars (57), which may be extended to substantially contact the interior wall of the casing string (see figs. 2-4 and refer to col. 3 lines 10-19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the brush or sweeper of Hallunbaek to have the one or more blades for scraping debris from the wall of the casing string, wherein the one or more blades are connected to a set of movable bars, which may be extended to substantially contact the interior wall of the casing string, as taught by Bishop et al. for the purpose of experimentation to determine which scraping tool is most efficient at cleaning the interior of the casing. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek (U.S. 2014/0311528A1), in view of Simpson (U.S. 6745839B1), Hettes  as applied to claim 1 above, and further in view of Leiper et al. (U.S. 2014/0096972A1). 
Regarding claim 11, the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. teach all the features of this claim as applied to claim 1 above; however, combination of Hallunbaek and Simpson fail to teach the debris catching arrangement is at least partially magnetic.  
Leiper et al. disclose a downhole tool comprising magnets that can be used for catching debris dislodged during a cleaning process. This is advantageous in areas where low circulation rates makes circulation of debris to surface problematic, if not possible (refer to para 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallunbaek, Simpson, Hettes, Tverlid, and Costa De Oliveira et al. to have the debris catching arrangement at least partially magnetic, for removing debris in areas where low circulation rates makes circulation of debris to surface problematic, if not possible, as taught by Leiper et al.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek (U.S. 2014/0311528A1), in view of Simpson (U.S. 6745839B1), Hettes (U.S.7712520B1), Tverlid (U.S. 2012/0029702A1), Costa De Oliveira et al. (U.S. 2018/0306005A1), and Lynde et al. (U.S. 2010/0263856A1) as applied to claim 13 above, and further in view of Symms (CA 2857844). 

Symms teaches a plug (110a-b) that can be set and unset, wherein the plug comprises an expandable element that may be expanded by pumping fluid into the expandable element to immobilize the plug in position (see figs. 2A-1, 2A-2 and refer to abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallunbaek, Simpson, Hettes, Tverlid, Costa De Oliveira et al., and Lynde et al. to have the plug removable, and wherein the plug comprises an expandable element that may be expanded by pumping fluid into the expandable element to immobilize the plug in position, as taught by Symms, for reuse in other downhole operations. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek (U.S. 2014/0311528A1), in view of Simpson (U.S. 6745839B1), Tverlid (U.S. 2012/0029702A1), Costa De Oliveira et al. (U.S. 2018/0306005A1), R.H. McCall (U.S. 3105554), and EL-Kady et al. (U.S. 2019/0169472A1). 
Regarding claim 17, Hallunbaek discloses a method for corrosion remediation (see fig. 6, 7, refer to paragraphs 0002, 0054, and 0069) in a casing string (2, fig. 8 and para 0054) in a wellbore (see fig. 8), the method comprising: driving (fig. 6 and 7: by 
However, Hallunbaek fail to teach a debris catching arrangement downhole of the scraping arrangement; collecting, by the debris catching arrangement, at least some of the debris removed.
Simpson, as previously discussed, discloses a tool (1, fig. 1) for cleaning an inner wall (3, fig. 1) of a casing (2) within a borehole (refer to col. 2 lines 35-37). The tool comprises cleaning units (8) for removing debris/deposits along the inner wall of the casing, and a debris catcher tube (14) is provided downhole of the cleaning unit (8) for collecting heavy debris not circulated out of the tubular for later recovery at surface. In this way the apparatus provides an effective brushing and recovery system for the cleaning and removal of scale from the casing (refer to col. 3 lines 20-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hallunbaek to include a debris 
However, the combination of Hallunbaek and Simpson fail to teach where the debris catching arrangement comprises a device for catching debris and where the device comprises at least one of a mesh and a sieve for catching debris.
Tverlid teaches a debris catching arrangement (47, fig. 1) comprises an magnetic device (49, para 0028) for catching debris (refer to para 0049), where the debris catching arrangement (47) comprises a sieve for catching some or all of the debris removed (para 0028: 47 is a filter which can be considered a sieve). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallunbaek and Simpson to have the debris catching arrangement comprises a device for catching debris and where the device comprises at least one of a mesh and a sieve for catching debris, as taught by Tverlid, for better collecting debris as the fall into the debris catching arrangement.  
However, the combination of combination of Hallunbaek, Simpson, and Tverlid is silent to electromagnetic device, where collecting the debris removed comprises energizing the electromagnetic device to cause at least some of the debris removed to adhere to the sieve

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallunbaek, Simpson, and Tverlid to use an electromagnetic device, electromagnetic device, where collecting the debris removed comprises energizing the electromagnetic device to cause at least some of the debris removed to adhere to the sieve, as taught by Costa De Oliveira et al., for retaining all the debris collected as the catching arrangement is raised to surface. 
However, the combination of Hallunbaek, Simpson, Tverlid, and Costa De Oliveira et al. fail to teach and driving the platform in a downhole direction during scraping and in an uphole direction during coating. 
R.H. McCall discloses a downhole tool (11, fig. 1) lowered via a cable into a well casing (13) that is to be coated, wherein during lowering of the tool, no action is taken. The coating action is occurs when the tool is raided, coating material (11) is extruded via holes (19) into the interior surface of the casing (13). This assembly provides a simple and trouble-free method of coating the casing (see fig. 1 and refer to col. 4 lines 12-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hallunbaek, Simpson, Tverlid, Costa De Oliveira et al., and R.H. McCall before him or her, to have tried driving 
However, the combination of Hallunbaek, Simpson, Tverlid, Costa De Oliveira et al., and R.H. McCall fail to teach mixing, by the coating arrangement two or more liquids prior to coating, where the two or more liquids comprise an epoxy resin and an epoxy hardener. 
EI-Kady et al. teach that epoxy resin and epoxy hardener can be used an anti-corrosion coatings (refer to para 0277). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hallunbaek, Simpson, Tverlid, Costa De Oliveira et al., R.H. McCall, and EI-Kady et al. before him or her, to have used epoxy resin and an epoxy hardener as the coating fluid, as taught by EI-Kady et al., since coating with epoxy resin and epoxy hardener are known to prevent corrosion. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek (U.S. 2014/0311528A1), in view of Simpson (U.S. 6745839B1), Tverlid (U.S. 2012/0029702A1), Costa De Oliveira et al. (U.S. 2018/0306005A1), R.H. McCall (U.S. 3105554), and EL-Kady et al. (U.S. 2019/0169472A1) as applied to claim 17 above, and further in view of Lynde et al. (U.S. 2010/0263856A1). 
Regarding claim 18, the combination of Hallunbaek, Simpson, Tverlid, Costa De Oliveira et al., R.H. McCall, and EL-Kady et al. teach all the features of this claim as applied to claim 1 and 17 above; however, combination of Hallunbaek, Simpson, 
Lynde et al. disclose a debris collection tool (40, fig. 2) for removing debris from a downhole well (see fig. 2). Below the debris collection tool (40) is a plug (18) on which the debris collect and prevents the debris from falling at the bottom of the well (refer to paragraphs 0002, 0030, and 0031). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallunbaek, Simpson, Tverlid, Costa De Oliveira et al., R.H. McCall, and EL-Kady et al. to include a plug positioned downhole of the platform for sealing an interior lumen of the casing, as taught by Lynde et al. for collecting and preventing the debris from falling at the bottom of the well. 
Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek (U.S. 2014/0311528A1), in view of Simpson (U.S. 6745839B1), Tverlid (U.S. 2012/0029702A1), Costa De Oliveira et al. (U.S. 2018/0306005A1), R.H. McCall (U.S. 3105554), and EL-Kady et al. (U.S. 2019/0169472A1), and Lynde et al. (U.S. 2010/0263856A1) as applied to claim 18 above, and further in view of Symms (CA 2857844). 
Regarding claim 21, the combination of Hallunbaek, Simpson, Tverlid, Costa De Oliveira et al., R.H. McCall, EL-Kady et al., and Lynde et al. teach all the features of this claim as applied to claim 18 above; however, combination of Hallunbaek, Simpson, Tverlid, Costa De Oliveira et al., R.H. McCall, EL-Kady et al., and Lynde et al. is silent to 
Symms teaches a plug (110a-b) that can be set and unset, wherein the plug comprises an expandable element that may be expanded by pumping fluid into the expandable element to immobilize the plug in position (see figs. 2A-1, 2A-2 and refer to abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallunbaek, Simpson, Tverlid, Costa De Oliveira et al., R.H. McCall, EL-Kady et al., and Lynde et al.  to have the plug removable, and wherein the plug comprises an expandable element that may be expanded by pumping fluid into the expandable element to immobilize the plug in position, as taught by Symms, for reuse in other downhole operations. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on at least one of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection of claim 1 over Tverlid (U.S. 2012/0029702A1) and Costa De Oliveira et al. (U.S. 2018/0306005A1) and new ground of rejection of claim 17 over Tverlid (U.S. 2012/0029702A1), Costa De Oliveira et al. (U.S. 2018/0306005A1), and EL-Kady et al. (U.S. 2019/0169472A1) above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/01/04/2022